Citation Nr: 1647679	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-27 692 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, claimed as secondary to medications taken for service-connected disabilities.  

2.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to an initial compensable rating for surgical scars, status post left knee anterior cruciate ligament repair. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1997 to April 1998, from October 2005 to March 2006 and from November 2006 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Huntington, West Virginia, respectively.  Jurisdiction over the Veteran's case currently resides with the RO in San Juan, the Commonwealth of Puerto Rico.

The January 2010 rating decision also denied service connection for a right knee disorder, which the Veteran subsequently appealed.  However, service connection for right knee tendinitis with effusion was granted in a March 2014 rating decision.  Therefore, as such is a full grant of benefits sought on appeal with regard to such claim, it is no longer before the Board.

The Board observes that additional evidence has been associated with the record since the Agency of Original Jurisdiction (AOJ) most recently adjudicated the Veteran's claims in September 2011 (service connection and initial rating claims) and March 2014 (TDIU) statements of the case.  With regard to the Veteran's claim for an initial compensable rating for left knee surgical scars, the Board finds that the additionally received evidence is essentially duplicative of the evidence previously considered by the AOJ.  In this regard, while the Veteran's left knee surgical scars were examined in April 2013, the findings are duplicative of the evidence previously considered.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on such matter at this time.  Furthermore, as the remainder of the Veteran's claims are being remanded, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for surgical scars of the left knee is addressed in the decision below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's surgical scars of the left knee are manifested by three or four scars that are stable, not painful on examination, measure less than 144 square inches (929 sq. cm), and do not result in functional impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for surgical scars, status post left knee anterior cruciate ligament repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the instant case, the Veteran was advised of the information and evidence necessary to establish service connection, to include on a secondary basis, in an October 2009 letter, sent prior to the issuance of the January 2010 rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran subsequently appealed with respect to the propriety of the initially assigned rating for his left knee scars from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left knee scars was granted and an initial rating was assigned in the January 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in November 2009 and April 2013 in connection with the claim adjudicated herein.  He has not alleged that either examination is inadequate for deciding his claim for an initial compensable rating for surgical scars of the left knee.  Furthermore, the Board finds that both VA examinations are adequate in order to evaluate such service-connected disabilities as they include an interview with the Veteran, a review of the record, and a complete physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.     

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Rating Claim
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's service-connected surgical scars, status post left knee anterior cruciate ligament repair, is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, effective October 7, 2009.
 
In this regard, scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800 through 7805.  DC 7800 provides rating criteria for scars of the head, face or neck.  As such, the DC is not applicable to the present claim on appeal.  
 
Scars not of the head, face or neck that are deep and nonlinear are rated under the provisions of 38 C.F.R. § 4.118, DC 7801.  Note (1) to the DC states that a "deep" scar is one associated with underlying soft tissue damage.  As indicated below, the Veteran's left knee scars are linear and are not deep, so DC 7801 does not apply.

Scars not of the head, face or neck that are superficial and nonlinear are rated under DC 7802.  Under DC 7802, a rating of 10 percent is assigned for scars having an area or areas of 144 square inches (929 sq. cm) or greater.  

Scars that are unstable or painful on examination are rated under DC 7804.  The rating criteria are as follows.  A rating of 10 percent is assigned for one or two scars that are unstable or painful.  A rating of 20 percent is assigned for three or four scars that are unstable or painful.  A rating of 30 percent is assigned for five or more scars that are unstable or painful.  Note (1) to the DC states that an unstable scar is one where for any reason there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802 or 7805 may also be evaluated under this diagnostic code, when applicable.

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800 through 7804 will be evaluated under an appropriate diagnostic code.  

The Veteran had a VA examination of the left knee scars in November 2009.  At such time, he denied pain associated with the scars, and the scars were not observed to have skin breakdown.  The examiner documented four linear scars: scar # 1 was 3 cm long and .1 cm wide; scar #2 was .1 cm long and .1 cm wide; scar #3 was .5 cm long and .1 cm wide; and, scar #4 was .5 cm long and .1 cm wide.  The examiner stated that on examination the scars were superficial, not painful, with no signs of edema or keloid formation, and no disabling effects.  

The Veteran had a VA examination of the left knee scars in April 2013.  None of the scars was painful or unstable.  The examiner notes three scars: scar #1 was linear and measured 3 cm sq.; and, scars #2 and 3 were superficial and non-linear and measure .5 cm x .5 cm.  The examiner stated the scars did not cause impairment of function and did not impact on the Veteran's ability to work.  There were no pertinent physical findings, complications or conditions, such as muscle or nerve damage, associated with the scars.  

A review of the remainder of the evidence, to include medical records and the statements submitted by the Veteran and on his behalf, do not reveal any additional findings referable to his surgical scars of the left knee.

Therefore, the Board finds that the evidence shows the Veteran's surgical scars of the left knee are stable, not painful on examination and measure less than 144 square inches (929 sq. cm).  Further, the scars cause no functional impairment of the knee.  Accordingly, there is no applicable DC under which compensable evaluation can assigned.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected surgical scars of the left knee; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's surgical scars of the left knee with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  In this regard, the Veteran's noncompensable rating for his left knee scars acknowledges the presence of such scars, but, as they are asymptomatic, there are no additional symptoms of such disability not contemplated by the rating criteria.  In fact, the rating criteria for scars incorporate such factors as size, disfigurement, pain, and limitation of function of the underlying body part, if present.  However, there are no additional symptoms demonstrated by the medical evidence of record or through the Veteran's lay statements that are not contemplated by the rating assigned herein.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. (citing Thun, 22 Vet. App. at 115 ); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected surgical scars of the left knee.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that the Veteran is not entitled to an initial compensable rating for his surgical scars of the left knee.  In denying such claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a compensable initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



ORDER

An initial compensable rating for surgical scars, status post left knee anterior cruciate ligament repair, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regard to the Veteran's claimed stomach disorder, he alleges that such results from medication that he takes for his service-connected disabilities, to include his left knee disability and major depressive disorder.  In connection with his claim, he was afforded a VA examination in November 2009.  At such time, small hiatal hernia without gastroesophageal reflux, and duodenitis were diagnosed.  The examiner noted that the Veteran complained of nausea and heartburn associated with taking temazepam, Percocet, and Tylenol with codeine.  He explained he got these medications from a private medical provider because the sulindac he had been prescribed by VA did not relieve his symptoms.  The examiner noted the Veteran's reported epigastric symptoms in detail.  Examination included an upper GI series that showed small hiatal hernia without gastroesophageal reflux and thickened duodenal folds as seen with duodenitis.  The examiner stated that, based on review of medical literature, there is no etiological relationship between the medications the Veteran takes for his left knee symptoms and his current hiatal hernia and duodenitis.  Accordingly, the Veteran's hiatal hernia and duodenitis are not caused by or the result of the medications he takes for his service-connected disability.    

However, the Board finds that a remand is necessary in order to obtain an addendum opinion on that matter as the November 2009 VA examiner did not consider the medications the Veteran takes for his psychiatric disorder.  Moreover, he did not address whether the medications taken for the Veteran's service-connected disabilities aggravated his stomach disorder.  Consequently, such opinion is inadequate to adjudicate the claim and an addendum opinion is needed.

With regard to the Veteran's claim of entitlement to an initial rating in excess of 20 percent for lumbosacral strain, the Board notes that he has undergone VA examinations in November 2009 and April 2013 in order to ascertain the severity of such disability.  However, the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Further, as the outcome of the Veteran's claims of entitlement service connection for a stomach disorder and an initial rating in excess of 20 percent for lumbosacral strain may impact his TDIU claim, the latter claim is inextricably intertwined with such matters.  Therefore, the adjudication of the TDIU claim must be deferred until his service connection and initial rating claims have been finally adjudicated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, as noted in the Introduction, additional evidence has been associated with the record since the issuance of the September 2011 and March 2014 statements of the case.  Therefore, such should be considered in the readjudication of the Veteran's pending claims. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the Veteran's November 2009 stomach disorders examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the November 2009 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's stomach disorder, diagnosed as hiatal hernia and duodenitis at the November 2009 VA examination, are caused OR aggravated by the medications he takes for his service-connected disabilities, which include major depressive disorder, bilateral knee disabilities, and lumbosacral strain.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed should be accompanied by supporting rationale.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his lumbosacral strain.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's low back disability conducted during the course of the appeal in November 2009 and April 2013.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should clearly determine whether the Veteran has any associated neurological impairment, to specifically include radiculopathy of either lower extremity, bladder incontinence, bowel incontinence, and/or erectile dysfunction, and comment on the severity of any such disorders, if any, in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the affective nerve.  If there is complete paralysis of a nerve affected by the Veteran's back disability, the examiner must so state.  The examiner should also determine whether the Veteran has any physician prescribed periods of bed rest due to his back disability.  

The examiner should also describe the functional limitations associated with the Veteran's lumbosacral strain.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the September 2011 (service connection and initial rating claims) and March 2014 (TDIU) statements of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


